BOYD, District Judge
(after stating the facts as above). The law under which the question presented in this case arises will be found in Bankr. Act, § 4b [U. S. Comp. St. 1901, p. 3423]:
“Any natural person, except a wage-earner or a person engaged chiefly in farming or the tillage of the soil, any unincorporated company, and any corporation engaged principally in manufacturing, trading, printing, publishing, or mercantile pursuits, owing debts to the amount of one thousand dollars or over, may be adjudged an involuntary bankrupt upon default or an impartial trial, and shall be subject to the provisions and entitled to the benefits of this act. Private bankers, but not national banks or banks incorporated under state or territorial laws, may be adjudged involuntary bankrupts.”
We think the District Judge amply justified, upon the testimony, in finding as a fact that Drake was chiefly engaged in farming. The counsel for the petitioners made the point and contended that much of the lands described were not cultivated by Drake personally; that his relation to this was only that of landlord, and his tenants were the farmers; and that as to the other lands, the principal part of the manual labor being performed by hirelings and not by Drake himself, he could not be regarded as a farmer. We cannot agree with this view as to the meaning of the term, “farmer, or one engaged in the tillage of the soil,” as the same should be construed in compliance with the spirit and language of the statute; but, on the other hand, we coincide with the conclusion of the District Judge when he declares, “within the purview of this statute it is understood to mean the business of cultivating land or employing it for purposes of husbandry.”
The statute does not apply to such persons only as are engaged solely in farming or tillage of the soil, but exempts from the provisions relating to involuntary bankruptcy all persons who are chiefly, so engaged. It does not matter, therefore, if the person may have other business or other interests, if his principal occupation is that of an agriculturalist, if that is the business to which he devotes more largely his time and attention, which he relies upon as a source of income for the support of himself and family, or for the accumulation of wealth, although, as before suggested, he may have other interests or other investments, yet the conclusion must be that his chief business is that of farming or tillage of the soil. The presence of an establishment like the one maintained by Drake on his premises as a store or commissary was of great convenience, to both the landowner and his tenants, croppers, and employés, for it afforded a place from which they could readily obtain necessary supplies. It saved them from the loss of time necessary to go to distant places to make their purchases, and it also provided them an opportunity to procure necessities without using ready cash. It was therefore a benefit to both Drake and those employed in cultivating his lands to have his store or commissary where it was. When, upon the testimony, it was found as a fact that Drake was engaged chiefly in farming, which view is fully sustained by the testimony, it was the duty of the court, under the law, to dismiss the petition.
The decision of the District Judge is affirmed.